Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In this case “is provided” should be deleted.


Claim Objections

Claims 18-24, 26-31, 33-34, 36 are objected for being dependent on canceled claims.  
Accordingly, the claims 18-24, 26-31, 33-34, 36 have not been further treated on the merits.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neighbour et al (2508966).

“(10) The result is that the flexible device may accommodate a particularly heavy stalk at one portion thereof without affecting the gathering or stripping function of the devices on more slender stalks received at longitudinally spaced points along the stalk-receiving passage. A related object has to do with the provision of the flexible device in the form of a flexible or resilient structure preferably comprising a plurality of longitudinally spaced individual members arranged in overlapping or shingle like fashion, the trailing edge of each member overlapping the leading edge of a neighboring member, so that stalks may proceed smoothly upwardly, and rearwardly along the stalk-receiving passage. 

32. A deck plate assembly for an agricultural harvester comprising: 
a deck plate (side sheet 18); 
a plurality of deck plate segments (individual stripper members 36) mounted to the deck plate and moveable between a first position and a second position relative to the deck plate (as shown in figs 2-5, and taught in col. 3, ln 44-68); and 
a plurality of biasing members for biasing each respective deck plate segment (individually flexible, resilient, see col. 4, ln 33-35).


The following are already addressed above, unless otherwise noted:
35. A row unit (fig 1) for a header of an agricultural harvester comprising: a frame; a plurality of deck plate segments mounted to the frame and moveable between a first position and a second position relative to the frame; and a plurality of biasing members for biasing each respective deck plate segment.




Claims 17, 25, 32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (1717305).


25. A row unit for a header of an agricultural harvester comprising: a first deck plate assembly and a second deck plate assembly adjacently mounted on a frame (planks 10), each deck plate assembly having: 
a deck plate (10), 
a plurality of deck plate segments mounted to the deck plate (overlapping plates 26), and 
a plurality of biasing members for biasing the plurality of deck plate segments (springs 18).


In re cl. 32, 35:	the broader claims are encompassed in the rejection of cl. 25, which claims a second deck plate.


The following are already addressed above, unless otherwise noted:

17. A row unit for a header of an agricultural harvester comprising: a frame; a first deck plate assembly mounted to the frame, the first deck plate assembly including: a first deck plate, a plurality of first deck plate segments extending from the first deck plate and moveable between a first position and a second position relative to the first deck plate, and a plurality of biasing members for biasing each 
a second deck plate assembly mounted to the frame, the second deck plate assembly including: a second deck plate, a plurality of second deck plate segments extending from the second deck plate and moveable between a first position and a second position relative to the second deck plate, and a plurality of biasing members for biasing each respective second deck plate segment (same as w.r.t. the 1st deck plate assembly).


Claims 32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small (1160777).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Small teaches the claimed row unit with biased deck plate segments (spring shields / blades “g”; individual springs best shown in fig 7).


Claims 32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small (1160777).

Claims 17, 25, 32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littau (5181373).

	NOTE: the “row unit” is broad, it involves any of the harvesters where the crops are in a row, therefore Littau teaches the row unit intended for a header of a harvester (fig 4) having 1st  & 2nd deck plates (guide plate 76) having individually pivotable (spring biased, reef. 64) deck plate segments (catcher plates 40, 42, 44). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 25, 32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefl (5680750), in view of Beckman (1717305) and Littau (5181373). 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Stefl teaches 1st  & 2nd deck plates (adjustable stripper plates 12, 14) to change the gaps therebetween;
However, additional plate segments are not shown.

As detailed above, Beckman and Littau teaches that it has been known to utilize biased plate segments in the row unit harvester, in particular Littau teaches an alternate arrangement and bias of the plates.
 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the deck plates assemblies of Stefl with the teachings of Beckman and Littau, in order to adjust the throat in a localized manner for accommodating different sizes or types of crop (see teachings in Beckman, pg. 2, ln 28-30).
Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. (See teachings above, i.e. for accommodating different sizes or types of crop in a localized manner)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Scott et al (5647194) teaches deck plate segments, each biased (47, 43, 48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671